DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/155373, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claim 2 recites “…on-location cameras of the plurality of on-location cameras are locked down to prevent movement including panning, tilting, zooming, and focusing.”.  The parent specification states: “…In fact, the on-location filming is conducted with “locked down” non-moving cameras. …”.  There is no mention in the specification as to the “locked down” referring specifically to panning, tilting, zooming, or focusing.  Therefore, there is no support for the claimed limitation.
Claim 6 recites “…on-location cameras are locked down to prevent camera movement, tilting, zooming, and focusing;…”.  The parent specification states: “…In fact, the on-location filming is conducted with “locked down” non-moving cameras. …”.  There is no mention in the specification as to the “locked down” referring specifically to panning, tilting, zooming, or focusing.  Therefore, there is no support for the claimed limitation.
Claim 18 recites “…on-location cameras are locked down to prevent camera movement, tilting, zooming, and focusing;…”.  The parent specification states: “…In fact, the on-location filming is conducted with “locked down” non-moving cameras. …”.  There is no mention in the specification as to the “locked down” referring specifically to panning, tilting, zooming, or focusing.  Therefore, there is no support for the claimed limitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “apparatus” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the claim recites “…on-location cameras of the plurality of on-location cameras are locked down to prevent movement including panning, tilting, zooming, and focusing.”.  Par. 22 of the filed specification states: “…In fact, the on-location filming is conducted with “locked down” non-moving cameras. …”.  There is no mention in the specification as to the “locked down” referring specifically to panning, tilting, zooming, or focusing.  Therefore, there is no support for the claimed limitation.
Claim 6 recites “…on-location cameras are locked down to prevent camera movement, tilting, zooming, and focusing;…”.  Par. 22 of the filed specification states: “…In fact, the on-location filming is conducted with “locked down” non-moving cameras. …”.  There is no mention in the specification as to the “locked down” referring specifically to panning, tilting, zooming, or focusing.  Therefore, there is no support for the claimed limitation.
Claims 7-17 depend on claim 6 and therefore are rejected.
Claim 18 recites “…on-location cameras are locked down to prevent camera movement, tilting, zooming, and focusing;…”.  There is no mention in the specification as to the “locked down” referring specifically to panning, tilting, zooming, or focusing.  Therefore, there is no support for the claimed limitation.
Claims 19 and 20 depend on claim 18 and therefore are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “apparatus” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 22 of the filed specification describes the tracking implemented using a system with a corresponding function.  However, there is no structure disclosed as to what defines the generic “apparatus” or “system”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5 depend on claim 1 and therefore are rejected.
Claim 4 recites the limitation "the in-studio monitor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 depends on claim 4 and therefore is rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gay et al. (U.S. Pub. No. 20120002061).
	Regarding claim 1, Gay discloses:
A system for creating realistic video productions comprising:
a studio having a green screen (location where subject 322 is in front of a greenscreen, where the camera used as a remote video camera is a studio (or outside) broadcast camera, par. 14, 17, 22, and Fig. 3) and a plurality of in-studio cameras consisting of a predetermined number of cameras (first remote video camera 320 and second remote video camera 321, par. 17, 22, and Fig. 3);
a plurality of on-location cameras consisting of the predetermined number of cameras (first local video camera 310 and second local video camera 311, par. 16, 20, and Fig. 3);
an apparatus for tracking movements of the in-studio cameras, the movements comprising panning, tilting, zooming, and focusing (at least one of the local video camera and the remote video camera are an "instrumented" video camera adapted to provide substantially real-time information about dynamic adjustments being made to the instrumented video camera, where the phrase "dynamic adjustments" might refer to, for example, a panning motion, a tilting motion, a focal change, and/or a zooming adjustment being made to a video camera (e.g., zooming the camera in or out), and the provided dynamic adjustments of the local video feed are used to automatically adjust the remote video feed, par. 14. 15);
at least one computer (computer performing processes or PC 330 or PC 350 performing processes, par. 11, 16, 20) configured to compose foreground elements provided by the in-studio cameras (remote video foreground, par. 18) onto a background provided by the on-location cameras (local video (including the studio background), par. 19), adjusting the presentation of the background based on the movements of the in-studio cameras (PC 330 may automatically adjust the received remote video feed from first remote video camera 320 based on information about dynamic adjustments received from the first local video camera 310 (e.g., the image of the guest may be adjusted when the studio camera is tilted), par. 14-18, and the adjusted remote video and local video are provided to first overlay engine 340 which combines the two received video feeds to generate an output video feed that creates an impression that the local subject and the remote subject occupy a shared physical space, par. 19).
Regarding claim 2, Gay further discloses:
on-location cameras of the plurality of on-location cameras are locked down to prevent movement including panning, tilting, zooming, and focusing (first remote video camera 320 and second remote video camera 321 can include a locokoff camera that transmits a remote video feed, where the examiner believes “locokoff” is meant to be “lockoff” when taken in context where first local video camera 310 and second local video camera 311 might comprise, for example, an instrumented hard camera that can be dynamically adjusted ("dynamic adjustments" might refer to, for example, a panning motion, a tilting motion, a focal change, and/or a zooming adjustment being made to a video camera (e.g., zooming the camera in or out) and in par. 25 where it is stated that “…the locked-off remote interview feed (over greenscreen) is fed from the first remote video camera 320…”, par. 14, 16, 17, 22, 25).
Regarding claim 3, Gay further discloses:
apparatus for tracking movements of the in-studio cameras comprises a virtual studio system (system 300 provides an ability to have remote guests/talent seamlessly immersed in a studio environment (or vice versa) where a remote guest might appear to be sitting in the studio location alongside a studio host in the same camera shot, par. 24).
Regarding claim 6, Gay discloses:
A method for realistic offsite filming, comprising the steps of: 
determining a number of cameras with corresponding positions (first remote video camera 320 and second remote video camera 321 and first local video camera 310 and second local video camera 311 at their respective locations, par. 16, 17, 20, 22, and Fig. 3);
providing one or more in-studio cameras consisting of the determined number of cameras (first remote video camera 320 and second remote video camera 321, par. 17, 22, and Fig. 3, where the camera used as a remote video camera is a studio (or outside) broadcast camera, par. 14, 17, 22, and Fig. 3);
providing one or more on-location cameras consisting of the determined number of cameras (first local video camera 310 and second local video camera 311, par. 16, 20, and Fig. 3), wherein the on-location cameras are locked down to prevent camera movement, tilting, zooming, and focusing (first remote video camera 320 and second remote video camera 321 can include a locokoff camera that transmits a remote video feed, where the examiner believes “locokoff” is meant to be “lockoff” when taken in context where first local video camera 310 and second local video camera 311 might comprise, for example, an instrumented hard camera that can be dynamically adjusted ("dynamic adjustments" might refer to, for example, a panning motion, a tilting motion, a focal change, and/or a zooming adjustment being made to a video camera (e.g., zooming the camera in or out) and in par. 25 where it is stated that “…the locked-off remote interview feed (over greenscreen) is fed from the first remote video camera 320…”, par. 14, 16, 17, 22, 25);
filming a background with the on-location cameras (local video (including the studio background) provided by first local video camera 310 and second local video camera 311, par. 16, 19, and 20);
filming a foreground with the in-studio cameras (remote video foreground provided by first remote video camera 320 and second remote video camera 321, par. 17, 22);
tracking camera movements, zoom, and focus of each camera of the in-studio cameras during the step of filming a foreground (PC 330 may automatically adjust the received remote video feed from first remote video camera 320 based on information about dynamic adjustments received from the first local video camera 310 (e.g., the image of the guest may be adjusted when the studio camera is tilted) meaning the camera movements are tracked, par. 14-18); and
combining the foreground and background, adjusting the presentation of the background to correspond to the tracked movements, zoom, and focus (PC 330 may automatically adjust the received remote video feed from first remote video camera 320 based on information about dynamic adjustments received from the first local video camera 310 (e.g., the image of the guest may be adjusted when the studio camera is tilted), par. 14-18), and the adjusted remote video and local video are provided to first overlay engine 340 which combines the two received video feeds to generate an output video feed that creates an impression that the local subject and the remote subject occupy a shared physical space, par. 19).
Regarding claim 7, Gay further discloses:
in-studio cameras film the foreground on a green screen stage (subject in front of a greenscreen, par. 2 and 17 and Fig. 3, where remote video cameras may be any device capable of generating a video feed, such as a Vinten.RTM. studio (or outside) broadcast camera, par. 14, where the stage is what the subject is standing on).
Regarding claim 8, Gay further discloses:
green screen stage comprises a green background (greenscreen, par. 2 and 17 and Fig. 3).
Regarding claim 10, Gay further discloses:
step of tracking camera movements, zoom, and focus is performed by a virtual studio system (PC 330 may automatically adjust the received remote video feed from first remote video camera 320 based on information about dynamic adjustments received from the first local video camera 310 (e.g., the image of the guest may be adjusted when the studio camera is tilted) meaning the camera movements are tracked, par. 14-18, where system 300 provides an ability to have remote guests/talent seamlessly immersed in a studio environment (or vice versa) where a remote guest might appear to be sitting in the studio location alongside a studio host in the same camera shot, par. 24).
Regarding claim 11, Gay further discloses:
step of filming a background is performed prior to the step of filming a foreground (delayed studio camera shot from the first studio video camera 310, where remote interview feed (over greenscreen) is fed from the first remote video camera 320 to the Brainstorm application executing at the first PC 330 as an HD/SDI live input, which may be mapped to a tracked plane in a virtual environment., where the tracked plane of video may then be keyed over the encoded and delayed studio camera shot from the first studio video camera 310 par. 25).
Regarding claim 12, Gay further discloses:
steps of filming a background and filming a foreground are performed at the same time (remote video feed may be adjusted based on information about dynamic adjustments received from the first local video camera 310 (e.g., the image of the guest may be adjusted when the studio camera is tilted) and as a result, the output of the first PC 330 may represent a tracked remote video foreground over greenscreen video signal that may be provided to a first overlay engine 340, par. 18).
Regarding claim 13, Gay further discloses:
step of combining the foreground and background is performed in post-production (tracked plane of video is keyed over delayed studio camera shot, par. 25).
Regarding claim 14, Gay further discloses:
step of combining the foreground and background is performed at the same time as the step of filming a foreground (remote video feed may be adjusted based on information about dynamic adjustments received from the first local video camera 310 (e.g., the image of the guest may be adjusted when the studio camera is tilted) and as a result, the output of the first PC 330 may represent a tracked remote video foreground over greenscreen video signal that may be provided to a first overlay engine 340, par. 18).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 9, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. (U.S. Pub. No. 20120002061).
Regarding claim 4, Gay further discloses:
wherein the at least one computer composes the foreground elements onto the background (PC 330 may automatically adjust the received remote video feed from first remote video camera 320 based on information about dynamic adjustments received from the first local video camera 310 (e.g., the image of the guest may be adjusted when the studio camera is tilted), par. 14-18).
Gay is silent with regards to in-studio monitors and displaying a result in real time on the in-studio monitor.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include monitors in broadcast camera sites, similar to Gay’s, where processed video is displayed in real time on the monitors.  This is advantageous in that a camera operator/producer at the studio can view the video being captured and adjust the camera if desired.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in-studio monitors and displaying a result in real time on the in-studio monitor.
Regarding claim 5, Gay further discloses:
system for creating realistic video productions as recited in claim 4, configured for video broadcasting (see rejection of claim 4 and where the two composite outputs from the first and second overlay engines 340, 360 and either of the two angles might be selected for broadcast by an operator, par. 23).
Further while Gay discloses in par. 16 that real-time graphics software package may be used, Gay is silent with regards to the video broadcasting being live.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include camera studios broadcasting video live.  This is advantageous in that viewers can be made aware of world events in real-time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the video broadcasting being live.
Regarding claim 9, while Gay discloses that a greenscreen may be used in par. 2, 17, and Fig. 3, Gay is silent with regards to the green screen stage comprises a blue background.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a blue background for a green screen stage.  This is advantageous in that green colors can be used in a scene when using a blue screen when the green colors are not suitable for a green screen.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include green screen stage comprises a blue background.
Regarding claim 16, see the rejection of claims 14 and 4.
Regarding claim 17, while Gay discloses in par. 16 that real-time graphics software package may be used for processing the foreground and background in the combining process when receiving the foreground and background and that the two composite outputs from the first and second overlay engines 340, 360 and either of the two angles might be selected for broadcast by an operator in par. 23, Gay is silent with regards to broadcasting live.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include camera studios broadcasting video live.  This is advantageous in that viewers can be made aware of world events in real-time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include broadcasting live.
Regarding claim 18, Gay discloses:
A method for realistic offsite filming, comprising the steps of:
determining a number of cameras with corresponding positions, the number comprising a plurality (first remote video camera 320 and second remote video camera 321 and first local video camera 310 and second local video camera 311 at their respective locations, par. 16, 17, 20, 22, and Fig. 3);
providing a green screen stage having a predetermined background color (greenscreen, par. 2 and 17 and Fig. 3, where remote video cameras may be any device capable of generating a video feed, such as a Vinten.RTM. studio (or outside) broadcast camera, par. 14, where the stage is what the subject is standing on);
providing a plurality of in-studio cameras consisting of the determined number of cameras (first remote video camera 320 and second remote video camera 321, par. 17, 22, and Fig. 3, where the camera used as a remote video camera is a studio (or outside) broadcast camera, par. 14, 17, 22, and Fig. 3);
providing a plurality of on-location cameras consisting of the determined number of cameras (first local video camera 310 and second local video camera 311, par. 16, 20, and Fig. 3), wherein the on-location cameras are locked down to prevent camera movement, tilting, zooming, and focusing (first remote video camera 320 and second remote video camera 321 can include a locokoff camera that transmits a remote video feed, where the examiner believes “locokoff” is meant to be “lockoff” when taken in context where first local video camera 310 and second local video camera 311 might comprise, for example, an instrumented hard camera that can be dynamically adjusted ("dynamic adjustments" might refer to, for example, a panning motion, a tilting motion, a focal change, and/or a zooming adjustment being made to a video camera (e.g., zooming the camera in or out) and in par. 25 where it is stated that “…the locked-off remote interview feed (over greenscreen) is fed from the first remote video camera 320…”, par. 14, 16, 17, 22, 25);
filming a background with the on-location cameras (local video (including the studio background) provided by first local video camera 310 and second local video camera 311, par. 16, 19, and 20);
filming a foreground on the green screen stage with the in-studio cameras (remote video foreground provided by first remote video camera 320 and second remote video camera 321, par. 17, 22);
tracking camera movements, zoom, and focus of each camera of the in-studio cameras during the step of filming a foreground (PC 330 may automatically adjust the received remote video feed from first remote video camera 320 based on information about dynamic adjustments received from the first local video camera 310 (e.g., the image of the guest may be adjusted when the studio camera is tilted) meaning the camera movements are tracked, par. 14-18);
compositing the foreground onto the background while filming the foreground, wherein the presentation of the background is adjusted to correspond to the tracked movements, zoom, and focus and chroma key (PC 330 may automatically adjust the received remote video feed from first remote video camera 320 based on information about dynamic adjustments received from the first local video camera 310 (e.g., the image of the guest may be adjusted when the studio camera is tilted), par. 14-18), and the adjusted remote video and local video are provided to first overlay engine 340 which combines the two received video feeds to generate an output video feed that creates an impression that the local subject and the remote subject occupy a shared physical space, par. 19 where a chroma keyer is used during combination, 25).
Gay is silent with regards to displaying the combined foreground and background in real time on a first studio monitor during the step of filming the foreground.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include monitors in broadcast camera sites, similar to Gay’s, where processed video is displayed in real time on the monitors as it is captured.  This is advantageous in that a camera operator/producer at the studio can view the video being captured and adjust the camera if desired.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitors in broadcast camera sites, similar to Gay’s, where processed video is displayed in real time on the monitors as it is captured.  Note that the combination with Gay results in displaying the combined foreground and background in real time on a first studio monitor during the step of filming the foreground.
Regarding claim 19, see the rejection of claims 18 and 17.
Regarding claim 20, Gay is silent with regards to step of displaying the foreground without the background on a second studio monitor during the step of filming the foreground.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a display associated with a camera filming a scene and displaying recorded image/video captured by the camera on the display.  This is advantageous in that an operator/producer can view the images/video being captured and adjust the camera if desired.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a display associated with a camera filming a scene and displaying recorded image/video captured by the camera on the display.  Note that the combination with Gay would result in step of displaying the foreground without the background on a second studio monitor during the step of filming the foreground.

Conclusion
Regarding claims 15, no prior art could be found and/or applied in view of the indefiniteness of the claim described in the 35 USC 112 rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697